 Case 1:17-ap-01040-MT            Doc 253 Filed 09/04/19 Entered 09/04/19 14:59:08                           Desc
                                   Main Document    Page 1 of 12


 1   Jeremy V. Richards(CA Bar No. 102300)
     John W. Lucas(CA Bar No. 271038)
 2   PACHULSKI STANG ZIEHL & JONES LLP
     10100 Santa Monica Blvd., 13th Floor
3    Los Angeles, CA 90067
     Tel/Fax: 310/277-6910/310/201-0760
4    E-mail: jrichards@pszjlaw.com
             jlucas@pszjlaw.com
 5
     Attorneys for David K. Gottlieb,
6    Chapter 11 Trustee of the Estates of Solyman
     Yashouafar and Massoud Aaron Yashouafar
 7
                                    UNITED STATES BANKRUPTCY COURT
 8                                   CENTRAL DISTRICT OF CALIFORNIA
                                       SAN FERNANDO VALLEY DIVISION
9
     In re:                                       Case No.: l:16-bk-12255-GM
10
     SOLYMAN YASHOUAFAR and                                  Chapter 11
     MASSOUD AARON YASHOUAFAR,'                              Jointly Administered
11
                                        Debtors.
12   In re:
                                                             Case No.: I:16-bk-12255-GM
     SOLYMAN YASHOUAFAR,
                                                             Chapter 11
13                                      Debtor.
     In re:
                                                             Case No.: l:16-bk-12408-GM
14   MASSOUD AARON YASHOUAFAR,                               Chapter 11
                                        Debtor.
15   Affects:
     0 Both Debtors
16   □ Solyman Yashouafar
     □ Massoud Aaron Yashouafar
17
     DAVID K. GOTTLIEB, as Chapter 11                        Adversary No.: l:17-ap-01040
18   Trustee for Massoud Aaron Yashouafar and
     Solyman Yashouafar,                                     STIPULATION TO DISMISS CERTAIN
19                                      Plaintiff,           CLAIMS
        V.
20   ELKWOOD ASSOCIATES, LLC,
     FIELDBROOK, INC., CITIVEST
21   FINANCIAL SERVICES, INC., ISRAEL
     ABSELET, HOWARD ABSELET, CHASE
22   MANHATTAN MORTGAGE COMPANY,
     QUALITY LOAN SERVICE
23   CORPORATION, SODA PARTNERS,
     LLC, DMARC 2007-CD5 GARDEN
24   STREET, AND
     STATE STREET BANK AND TRUST
25   COMPANY,
                                        Defendants.
26

27
     ' The Debtors, together with the last four digits of each Debtor's social security number are: Solyman Yashouafar
28   (5875) and Massoud Aaron Yashouafar (6590).
Case 1:17-ap-01040-MT   Doc 253 Filed 09/04/19 Entered 09/04/19 14:59:08   Desc
                         Main Document    Page 2 of 12
Case 1:17-ap-01040-MT   Doc 253 Filed 09/04/19 Entered 09/04/19 14:59:08   Desc
                         Main Document    Page 3 of 12
Case 1:17-ap-01040-MT   Doc 253 Filed 09/04/19 Entered 09/04/19 14:59:08   Desc
                         Main Document    Page 4 of 12
Case 1:17-ap-01040-MT   Doc 253 Filed 09/04/19 Entered 09/04/19 14:59:08   Desc
                         Main Document    Page 5 of 12
Case 1:17-ap-01040-MT   Doc 253 Filed 09/04/19 Entered 09/04/19 14:59:08   Desc
                         Main Document    Page 6 of 12




        EXHIBIT 1
    Case 1:17-ap-01040-MT           Doc 253 Filed 09/04/19 Entered 09/04/19 14:59:08                           Desc
                                     Main Document    Page 7 of 12


1

2

3

4

5

6

7
                                     UNITED STATES BANKRUPTCY COURT
8                                     CENTRAL DISTRICT OF CALIFORNIA
                                       SAN FERNANDO VALLEY DIVISION
9                                                               Case No.: l:16-bk-12255-GM
       In re:

10                                                              Chapter 11
       SOLYMAN YASHOUAFAR and
        MASSOUD AARON YASHOUAFAR,'                              Jointly Administered
11
                                           Debtors.
12     In re:
                                                                Case No.: l:16-bk-12255-GM
        SOLYMAN YASHOUAFAR,
                                                                Chapter 11
13                                         Debtor.
        In re:                                                  Case No.: l:16-bk-12408-GM
14      MASSOUD AARON YASHOUAFAR,                               Chapter 11
                                           Debtor.
15      Affects:
       0 Both Debtors
16      □ Solyman Yashouafar
        □ Massoud Aaron Yashouafar
17
        DAVID K. GOTTLIEB, as Chapter 11                        Adversary No.: l:17-ap-01040
18      Trustee for Massoud Aaron Yashouafar and
        Solyman Yashouafar,                                     ORDER ON STIPULATION TO DISMISS
19                                         Plaintiff,           CERTAIN CLAIMS
           V.
20
        ELKWOOD ASSOCIATES, LLC,
21      FIELDBROOK, INC., CITIVEST
        FINANCIAL SERVICES, INC., ISRAEL
22      ABSELET, HOWARD ABSELET, CHASE
        MANHATTAN MORTGAGE COMPANY,
23      QUALITY LOAN SERVICE
        CORPORATION, SODA PARTNERS,
24      LLC, DMARC 2007-CD5 GARDEN
        STREET AND
25      STATE STREET BANK AND TRUST
        COMPANY,
26                                         Defendants.

27

28     • The Debtors, together with the last four digits of each Debtor's social security number are; Solyman Yashouafar
       (5875) and Massoud Aaron Yashouafar (6590).
Case 1:17-ap-01040-MT   Doc 253 Filed 09/04/19 Entered 09/04/19 14:59:08   Desc
                         Main Document    Page 8 of 12
Case 1:17-ap-01040-MT   Doc 253 Filed 09/04/19 Entered 09/04/19 14:59:08   Desc
                         Main Document    Page 9 of 12
Case 1:17-ap-01040-MT   Doc 253 Filed 09/04/19 Entered 09/04/19 14:59:08   Desc
                        Main Document     Page 10 of 12
Case 1:17-ap-01040-MT   Doc 253 Filed 09/04/19 Entered 09/04/19 14:59:08   Desc
                        Main Document     Page 11 of 12
Case 1:17-ap-01040-MT   Doc 253 Filed 09/04/19 Entered 09/04/19 14:59:08   Desc
                        Main Document     Page 12 of 12
